       Case 1:18-cv-09516-AT-DCF Document 129 Filed 09/17/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROMAIN R. BRANCH,

                                 Plaintiff,             18cv09516 (AT) (DF)

                     -against-                          ORDER

 STATE UNIVERSITY OF NEW YORK, et al.,

                                 Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       This employment discrimination case, brought by plaintiff Romain Branch (“Plaintiff”)

against defendant State University of New York (“SUNY”) and Dr. Ayman Fanous (collectively

“Defendants”), is before this Court for general pretrial supervision. Currently before this Court

is a motion by Plaintiff to compel:

               (1)     the deposition of Dr. Wayne J. Riley, the current president
                       of SUNY Downstate Medical Center (“SUNY
                       Downstate”),

               (2)     the production of documents, pursuant to subpoenas, from
                       non-party witnesses Dr. Carlos Pato and Dr. David Wlody,
                       and

               (3)     the Rule 30(b)(6) deposition of defendant SUNY, based on
                       topics listed by Plaintiff in his “Fourth” Rule 30(b)(6)
                       deposition notice.

(Dkt. 125.) For the reasons discussed below, Plaintiff’s motion is denied, except to the extent

that the Rule 30(b)(6) deposition may proceed based on the topics set out below.

                                          BACKGROUND

       By Order dated July 20, 2020 (Dkt. 113), this Court indicated its understanding that all

discovery disputes that had been presented to the Court had been resolved, and that, as no party

had requested an extension of the discovery deadline (which, by then, had passed), discovery
       Case 1:18-cv-09516-AT-DCF Document 129 Filed 09/17/20 Page 2 of 8




should be considered closed. That same day, however, Plaintiff wrote to the Court, expressing

concern about that Order, and representing that, in fact, certain discovery was still outstanding

and there were discovery issues that might still need to be addressed. (Dkt. 115.) This Court

responded to Plaintiff’s letter by issuing another Order, stating the following:

               No later than 7/28/20, the parties are directed to submit a joint
               letter succinctly explaining exactly what discovery still remains to
               be completed, and how much time is needed to complete it. If any
               depositions have been scheduled but not yet conducted, then the
               dates for those depositions should also be provided.

(Dkt. 121 (Mem. Endors.).)

       On July 28, 2020, the parties then made a joint submission, requesting that they be given

until September 25, 2020 to complete all remaining discovery, and raising two “areas of

continued disagreement”: the topics that would be appropriate for a Rule 30(b)(6) deposition of

defendant SUNY, and the propriety of the document subpoenas that had been served on Drs. Pato

and Wlody. (See Dkt. 122.) By Order dated August 18, 2020, this Court granted the request to

extend the discovery period to September 25, 2020, declined to quash the document subpoenas to

Drs. Pato and Wlody on the grounds that they were served outside the discovery period, and

indicated that it expected the parties to be able to work together to resolve any remaining issues.

(See Aug. 18, 2020 Order.) This Court also stated that, “[i]f necessary, any motions to compel

should . . . be made on an agreed schedule that [would] allow for their resolution prior to the

close of discovery.” (Id.)

       Plaintiff then filed the instant motion to compel on September 4, 2020. (Dkt. 125.) The

motion follows up on the parties’ dispute regarding the document subpoenas served on Drs. Pato

and Wlody, but raises, for the first time, the subject of Dr. Riley’s potential deposition. (See id.)

As for the scope of the proposed Rule 30(b)(6) deposition, this Court notes that it has already



                                                  2
       Case 1:18-cv-09516-AT-DCF Document 129 Filed 09/17/20 Page 3 of 8




addressed this issue twice, in lengthy conferences with counsel, and the within Order now marks

the third time that it will need to do so.

        With respect to this last issue, the relevant procedural history is as follows: On

December 9, 2019, the parties submitted a joint letter to the Court, in which Plaintiff complained,

inter alia, that SUNY was refusing to comply with what was then Plaintiff’s third notice of a

Rule 30(b)(6) deposition. (See Dkts. 56; 56-1, Ex. C.) On January 17, 2020, this Court held a

telephonic conference with counsel, at which it addressed the propriety of Plaintiff’s listed

Rule 30(b)(6) deposition topics, providing guidance on each one of those topics. (See Dkt. 69

(Transcript of telephone conference held on Jan. 17, 2020).) The Court urged counsel to work

through their disputes in light of that guidance, and to narrow the scope of the 30(b)(6) topics

accordingly. (Id., at 47.)

        On February 7, 2020, however, the parties made another joint submission (Dkt. 80

(containing separate letters from the parties)), in which Plaintiff noted that he had served an

amended third deposition notice (Dkt. 80-1, at 17), but that the parties had remained unable to

agree on the propriety of the listed topics. Moreover, on April 14, 2020, the parties submitted yet

another joint letter, in which Plaintiff complained, inter alia, that “[t]he categories of information

[for the Rule 30(b)(6) deposition] remain[ed] unresolved.” (Dkt. 101, at 3.) On May 26, 2020,

this Court held another discovery conference (see Dkt. 111 (Transcript of telephone conference

held on May 26, 2020)), at which it addressed the revised topics that Plaintiff had listed in the

amended notice. While Plaintiff’s amended third notice incorporated some of this Court’s

instructions from January 17, that notice left intact many of the originally stated topics, which

this Court had found to be overbroad. This Court once again went through Plaintiff’s listed

topics, and again instructed Plaintiff to narrow them. (See Dkt. 111, at 48-51.)



                                                  3
       Case 1:18-cv-09516-AT-DCF Document 129 Filed 09/17/20 Page 4 of 8




       Despite those instructions, it appears that Plaintiff then re-served a copy of the deposition

notice, that, despite being titled a “fourth” notice, was materially identical to the amended third

notice. (See Dkt. 125-7.) In response, Defendants’ counsel herself crafted a list of proposed

deposition topics (based largely, but not entirely, on this Court’s comments) (Dkt. 125-8), and

sent them to Plaintiff, who did not accept them. In their joint letter of July 28, 2020, the parties

seemed to suggest that they were still working on resolving their differences regarding the scope

of the notice, and Plaintiff indicated that, if the parties remained unable to reach agreement, he

would nonetheless proceed with the deposition on the topics outlined by Defendant, without

waiving his right to seek further judicial intervention. (See Dkt. 122.) In the motion that

Plaintiff has now filed, he seeks to compel a deposition of SUNY covering all the topics listed in

the fourth notice.

       Defendants filed their response to Plaintiff’s motion on September 10, 2020. (Dkt. 127.)

Plaintiffs filed a reply on September 11, 2020. (Dkt. 128.) The discovery cut-off, as extended,

remains September 25, 2020.

                                           DISCUSSION

I.     DEPOSITION OF DR. RILEY

       Plaintiff alleges that Dr. Riley directed the removal of Plaintiff as the Director of the

Adult Psychiatry Residency Program, convened at least two meetings on the subject of Plaintiff’s

tenure as Director, and may have been involved in Plaintiff’s termination. (Dkt. 125, at 2.)

Defendants respond that Dr. Riley is a “high-ranking government official” and that Plaintiff must

therefore demonstrate exceptional circumstances to justify his deposition, such as his possession

of unique first-hand knowledge related to the litigated claims. (Dkt. 127, at 1 (citing

Lederman v. New York City Dep’t of Parks & Recreation, 731 F.3d 199, 203 (2d Cir. 2013)).)



                                                  4
       Case 1:18-cv-09516-AT-DCF Document 129 Filed 09/17/20 Page 5 of 8




Defendants maintain that Dr. Riley lacks unique first-hand knowledge related to any of the

matters at issue in this case, and that, due to Dr. Riley’s responsibilities as the president of a

public university and medical center, he should not have to spend “an inordinate amount of time

tending to pending litigation.” (Dkt. 127, at 2-3 (citing Lederman, 731 F.3d at 203).) On reply,

Plaintiff does not dispute that Dr. Riley is a high-ranking official, but argues that he does in fact

possess unique first-hand knowledge regarding Plaintiff’s claims. (Dkt. 128, at 7.)

        Having reviewed the parties’ submissions, this Court notes that neither party has even

acknowledged that this Court had previously directed them to set forth, by July 28, 2020, all

discovery that remained to be completed in this action, and that their July 28 response nowhere

mentioned Dr. Riley’s deposition or any dispute regarding such a deposition. It is possible that

Plaintiff did not discern a need for Dr. Riley to be deposed until hearing the testimony of

Dr. Pato, who was not deposed until July 31, 2020 (see Dkt. 127-1), but this would not explain

why Plaintiff then waited until August 26, 2020 to notice Dr Riley’s deposition (see Dkt. 125-2).

Further, Plaintiff was well aware that this Court had requested information from the parties

regarding all discovery that remained to be competed, and, after Dr. Pato’s deposition, Plaintiff

made no effort to update the Court regarding any previously unanticipated need for additional

discovery. Instead, Plaintiff merely added this deposition to a motion to compel filed more than

a month after Dr. Pato was deposed, and only three weeks before discovery would close.

        Under these circumstances, combined with the fact of Dr. Riley’s undisputed high rank

and the, at best, ambiguous evidence that Plaintiff has put forward regarding Dr. Riley’s

supposed direct involvement in Plaintiff’s removal as the Director of the Adult Psychiatry

Residency Program and the termination of Plaintiff’s contract, the motion to compel Dr. Riley to

appear for deposition is denied.



                                                   5
       Case 1:18-cv-09516-AT-DCF Document 129 Filed 09/17/20 Page 6 of 8




       .

II.    DOCUMENT SUBPOENAS TO DRS. PATO AND WLODY

       Plaintiff also moves to compel the production of subpoenaed documents from Drs. Pato

and Wlody, two non-party witnesses. (Dkt. 125, at 3.) Defendants, however, represent that both

doctors were among the custodians whose documents were searched in response to Plaintiff’s

document requests to Defendants and that any materials responsive to the document subpoenas

have already been produced. (Dkt. 127, at 4.) Furthermore, both doctors have been deposed,

and, at their depositions, neither indicated that he had personal possession of any additional

documents. Dr. Wlody specifically testified that he was not aware of the existence of any of the

documents listed in his subpoena, and Dr. Pato testified that, while he was aware of the existence

of some of the documents, he was not in possession of them. (See id.) Under these

circumstances, Plaintiff has not demonstrated that any documents responsive to the subpoenas

have been withheld by these witnesses, or generally from production in this case, and this aspect

of his motion is therefore also denied.

III.   SUNY’S RULE 30(b)(6) DEPOSITION

       As noted above, this Court has already held two telephonic conferences with counsel for

the parties, in an attempt to resolve their various disputes regarding Plaintiff’s framing of

Rule 30(b)(6) deposition topics. Rather than have a third conference on the eve of the scheduled

deposition, the parties’ continuing dispute is resolved as follows.

       Defendant SUNY shall designate one or more witnesses to give testimony, pursuant to

Rule 30(b)(6), on the following topics, and Plaintiff’s questioning shall be limited to these topics:

               1.      The appointment process, qualifications, job
                       responsibilities, and terms and conditions associated with
                       the positions of (a) Clinical Assistant Professor in the
                       Psychiatry Department at SUNY Downstate, and

                                                  6
Case 1:18-cv-09516-AT-DCF Document 129 Filed 09/17/20 Page 7 of 8




            (b) Director of the Adult Psychiatry Residency Program
            at SUNY Downstate;

      2.    The purpose, function, and operation of the Adult
            Psychiatry Residency Program;

      3.    The purpose, function, and operation of the Office of
            Diversity Inclusion;

      4.    The identities of the persons who attended or were involved
            in communications, discussions, and correspondence
            regarding (a) replacing Plaintiff as Director of the Adult
            Psychiatry Program and (b) not renewing his employment
            contract, and the reasons for Plaintiff’s replacement as
            Director and the non-renewal of his contract;

      5.    The reason(s) that Dr. Pato ceased being Dean of SUNY’s
            College of Medicine and the identity of his replacement(s);

      6.    The mission, resources, and organizational structure of the
            Psychiatry Department at SUNY College of Medicine and
            the Department of Psychiatry;

      7.    The names of the committees within the Psychiatry
            Department, the identities of the Committee’s members,
            and the dates of those Committee’s meetings from
            December 1, 2015 through June 30, 2018;

      8.    The identities of the persons working in the Psychiatry
            Department invited to attend the Grand Rounds events
            and/or luncheons and the identities of the persons that
            attended such events and/or luncheons from December 1,
            2015 through June 30, 2018; and

      9.    The Evaluative File Review Process.




                                     7
      Case 1:18-cv-09516-AT-DCF Document 129 Filed 09/17/20 Page 8 of 8




                                        CONCLUSION

       For all of the foregoing reasons, Plaintiff’s motion to compel (Dkt. 125) is denied, except

to the extent that Plaintiff may proceed with a Rule 30(b)(6) deposition of defendant SUNY

based on the deposition topics framed by this Court and stated herein.

Dated: New York, New York
       September 17, 2020

                                                         SO ORDERED


                                                         __________________________
                                                         DEBRA FREEMAN
                                                         United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                8
